DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s amendments and arguments, filed 31 January 2022, with respect to rejections of Blok in view of Voge have been fully considered and are persuasive. Applicant has amended the claims such that the previously allowable subject matter has been incorporated into the independent claim. Accordingly, the rejections in view of Blok and Voge has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of Blok and Voge, cited in the previous office action).
Blok teaches a composition comprising at least on elastomer and a hydrocarbon polymer additive (abstract) wherein the hydrocarbon polymer additive can have dicyclopentadiene, cyclopentadiene, or methylcyclopentadiene content from about 60 to about 100 wt% of the total hydrocarbon polymer additive (i.e., predominately composed of) [0082]. Blok further teaches that the composition can further contain reinforcing fillers such as silica [0036]. And a cure package and curative (i.e., a crosslinking system) [0045]. Blok further teaches that the hydrocarbon polymer additive can be Escorez 5340 which is a hydrocarbon polymer additive available from exxonmobil [0067] which has an Mz of 11187 g/mol and a TG of 86°C with a %HA of 0 (Instant Specification) therefore the Tg is above that of the instant claimed equation. Blok further teaches that the reinforcing filler can be silica and that the filler can be present in an amount of 50-80 phr [0043-0044]. Blok further teaches that both carbon black and silica can be used as the reinforcing filler and that the composition would include a majority of silica [0043-0044].
Blok does not teach that the amount of the hydrocarbon polymer additive is between 95 and 115 phr. 
Voge was previously relied upon for the teaching of an elastomer composition which has a resin content between 30 and 90 phr [0063].
However, the teachings of Voge for the hydrocarbon additive lie outside the instantly claimed range.
No prior art was found that could be used alone or in combination with wither Voge or Blok in order to overcome the shortcomings of these references in regards to the amounts of the hydrocarbon resin.
At the time of filing no prior art was found that could be used alone or in combination with other prior art, including the cited prior art, which would have rendered the instant claims anticipated or obvious to a person having ordinary skill in the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767